Case 1:20-cv-22153-KMW Document 19 Entered on FLSD Docket 08/10/2020 Page 1 of 10




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                 Case No. 20-22153-CIV-WILLIAMS

   MARK E. MUNRO,

             Plaintiff,

   v.

   I.C. SYSTEM, INC, et al.

             Defendants.
                                                /


                                      SCHEDULING ORDER

             THIS MATTER is set for trial during the Court’s two-week trial calendar beginning

   on September 13, 2021 before the Honorable Kathleen M. Williams at 400 North Miami

   Avenue, Courtroom 11-3, Miami, Florida. Calendar call will be held at 11:00 a.m. on

   September 7, 2021. A request for a pre-trial conference must be filed at least 30 days

   prior to the calendar call. Additionally, counsel are advised that all filings must comply

   fully with the Federal Rules of Civil Procedure, the Local Rules for the Southern District

   of Florida, and this Court's Practices and Procedures, which can be found at:

   http://www.flsd.uscourts.gov/?page_id=13071.

        I.       Schedule. The Parties shall adhere to the following schedule:

             September 1, 2020          The Parties shall furnish lists with names and

                                        addresses of fact witnesses in accordance with Rule

                                        26 of the Federal Rules of Civil Procedure. The Parties

                                        are under a continuing obligation to supplement

                                        discovery responses with ten (10) days of receipt or

                                        other notice of new or revised information.
Case 1:20-cv-22153-KMW Document 19 Entered on FLSD Docket 08/10/2020 Page 2 of 10




        October 5, 2020        The Parties shall file motions to amend pleadings or

                               join Parties.



        April 2, 2021          The Plaintiff shall disclose experts, expert witness

                               summaries and reports.



        May 3, 2021            The Defendant shall disclose experts, expert witness

                               summaries and reports.



        June 1, 2021           The Parties shall exchange rebuttal expert witness

                               summaries and reports.



        June 1, 2021           The Parties shall complete all discovery, including

                               expert discovery.



        June 8, 2021           The Parties shall complete mediation and file a

                               mediation report with the Court.



        June 14, 2021          The Parties shall file all dispositive pre-trial motions

                               and memoranda of law. The Parties shall also file any

                               motions to strike or exclude expert testimony, whether

                               based on Federal Rule of Evidence 702 and Daubert
Case 1:20-cv-22153-KMW Document 19 Entered on FLSD Docket 08/10/2020 Page 3 of 10




                                       v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579

                                       (1993), or any another basis.



            July 9, 2021               The Parties shall each file one motion in limine in

                                       accordance with Section IV below. All motions in limine

                                       must be filed at least six weeks before calendar call.



            August 2, 2021             The Parties shall file a joint pre-trial stipulation, exhibit

                                       lists, and witness lists in accordance with Local Rule

                                       16.1(d) and (e) and Section V below. The Parties shall

                                       also file proposed jury instructions or conclusions of

                                       law (for non-jury trials) in accordance with Section VI

                                       below.



            August 2, 2021             The Parties shall file their deposition designations in

                                       accordance with Section VII below.



      II.      Mediation. Within thirty (30) days of the date of this Order, the Parties

               shall: select a mediator certified under Local Rule 16.2(b); schedule a

               time, date, and place for mediation; and jointly file a notice scheduling

               mediation as shown on the Sample Form Order Scheduling Mediation found

               in the Forms located on the Court’s website. If the Parties cannot agree on a

               mediator, they shall notify the Clerk in writing immediately, and the Clerk shall
Case 1:20-cv-22153-KMW Document 19 Entered on FLSD Docket 08/10/2020 Page 4 of 10




             designate a certified mediator on a blind rotation basis. Counsel for all Parties

             shall familiarize themselves with, and adhere to, all provisions of Local Rule

             16.2.

                Once filed, the Parties’ notice scheduling mediation shall bind the Parties.

             The Parties’ mediation date shall not be rescheduled without leave of

             Court. The parties are responsible for ensuring that within three business days

             of the mediation, a mediation report is filed, indicating whether the case settled

             (in full or in part), was continued with the consent of the parties, or whether the

             mediator declared an impasse.

      III.   Motions. Strict compliance with the Local Rules is expected with regard to

             motion practice. See Local Rule 7.1. For example, when filing non-dispositive

             motions, the moving Party SHALL submit a proposed order in Word format via

             email to chambers at Williams@flsd.uscourts.gov.           Local Rule 7.1(a)(2).

             Counsel for the moving party MUST also confer, or make a reasonable effort

             to confer, before filing certain motions, as required by Local Rule 7.1(a)(3).

                All motions and attachments to motions are required to be filed in a text

             searchable format pursuant to CM/ECF Administrative Procedure 3G(5).

                Strict compliance with the Local Rules is also expected with regard to

             motions for summary judgment. See Local Rule 56.1. For example, the

             moving Party must contemporaneously file a statement of undisputed material

             facts, delineating by number each material fact, supported with specific

             citations to the record (Docket Entry, Exhibit, Page Number(s)).              The

             opposing Party must file contemporaneously with its opposition a response to
Case 1:20-cv-22153-KMW Document 19 Entered on FLSD Docket 08/10/2020 Page 5 of 10




           the statement of material facts, which shall respond by corresponding number

           to each of the moving Party’s statement of material facts. Local Rule 56.1(a).

           The opposing Party shall state, based on citations to the record, whether each

           fact is disputed or undisputed. If the fact is disputed, the opposing Party shall

           state why the dispute is a material one. “All material facts set forth in the

           movant’s statement . . . will be deemed admitted unless controverted by the

           opposing party’s statement, provided that the Court finds that the movant’s

           statement is supported by evidence in the record.” Local Rule 56.1(b). These

           procedures shall also apply to the moving Party when responding to any

           additional facts set forth in the opposing Party’s statement of material facts.

              The Parties may stipulate to extend the time to answer interrogatories,

           produce documents and answer requests for admission. The Parties shall not

           file with the Court notices or motions memorializing any such stipulation unless

           the stipulation interferes with the time set for completing discovery, for hearing

           a motion, or for trial. Such stipulations may be made only with the Court’s

           approval. See Fed. R. Civ. P. 29. In addition to the documents enumerated in

           Local Rule 26.1(b), the Parties shall not file notices of deposition with the Court.

              Any Party seeking to make a filing under seal shall comply with Local Rule

           5.4. The Parties cannot override the requirements of that Rule through a joint

           protective order.

              Any party seeking to change any of the above deadlines must file a Motion

           to Continue or Motion for Extension of Time. Pursuant to this Court’s Practices

           and Procedures, “[a]bsent an emergency, requests for extensions of time must
Case 1:20-cv-22153-KMW Document 19 Entered on FLSD Docket 08/10/2020 Page 6 of 10




            be presented to the Court, by motion, no later than 48 hours prior to the

            deadline from which the Parties are seeking relief. Sanctions may be imposed

            for non-emergent requests made less than 48 hours prior to the deadline.”

            Notices of unavailability will not be construed as motions to continue or

            otherwise operate to change the Court’s schedule in any way.

      IV.   Motions in Limine. The Parties may each submit only one (1) motion in limine

            that identifies up to ten (10) evidentiary issues they seek to raise to the Court.

            The motion may not exceed twenty (20) pages in length. Each evidentiary

            issue must be numbered, and must specifically identify the evidence sought to

            be excluded or included at trial, with citations to legal authority supporting the

            evidentiary ruling requested. The opposing party's responses in opposition to

            the motions in limine shall correspond with the order and with the numbering

            scheme used by the movant. Any reply from the movant must also correspond

            with the order and numbering used in the movant’s initial motion.

               Prior to filing a motion in limine, the Parties MUST meet and confer

            regarding each evidentiary issue they intend to raise, and certify that they met

            and conferred in accordance with Local Rule 7.1(a)(3). The Parties may only

            present those evidentiary issues that remain contested in their respective

            motions in limine.

      V.    Pre-Trial Stipulation, Exhibit Lists, and Witness Lists. The Parties’ joint pre-trial

            stipulation, exhibit lists, and witness lists must be submitted in accordance with

            Local Rule 16.1(d) and (e). The Parties must submit their witness lists in the

            format provided in Attachment A, and their exhibit lists in the format provided
Case 1:20-cv-22153-KMW Document 19 Entered on FLSD Docket 08/10/2020 Page 7 of 10




             in Attachment B. The witness lists shall include only those witnesses the

             Parties actually intend to call at trial. In the description for each witness, the

             Party shall include a brief synopsis of the witness’s testimony, the exhibits that

             the Party intends to introduce through the witness, and, in consultation with

             opposing counsel, the estimated time needed for direct and cross examination.

             The exhibit lists shall identify each witness that will introduce each exhibit.

      VI.    Jury Instructions or Conclusions of Law (for Non-Jury Trials). Joint proposed

             jury instructions or conclusions of law (for non-jury trials) shall outline: 1) the

             legal elements of Plaintiff’s claims, including damages; and 2) the legal

             elements of the defenses that are raised. The Parties shall submit proposed

             jury instructions jointly, though they need not agree on each and every

             instruction. If the Parties do not agree on a proposed instruction, the language

             proposed by plaintiff shall be underlined and the language proposed by

             defendant shall be italicized. Every instruction must be supported by a citation

             of authority. The Parties shall use the Eleventh Circuit Pattern Jury Instruction

             for Civil Cases, including the directions to counsel. If a deviation from the

             Pattern is requested, the parties shall specifically provide a citation of authority

             supporting the deviation. The Parties shall submit their proposed instructions

             via email in Word format to chambers at Williams@flsd.uscourts.gov.

      VII.   Deposition Designations.      For each unavailable witness, the Parties shall

             confer and submit a joint deposition designation.         The party offering the

             testimony shall select a color and highlight the pages and lines which they wish

             to introduce. The non-introducing party shall then underline in red the portions
Case 1:20-cv-22153-KMW Document 19 Entered on FLSD Docket 08/10/2020 Page 8 of 10




              of the designated testimony objected to and in the margins indicate the basis

              for the objection (i.e., irrelevant, hearsay, etc.). The non-introducing party shall

              also select a color and submit to the Court those additional pages and lines

              that they deem counter designated.          In turn, the introducing party shall

              underline in red the portions of the counter-designated testimony objected to

              and indicate in the margins the basis for their objection.

      VIII.   Settlement. If the case settles in whole or in part, counsel must inform the

              Court immediately by emailing chambers at Williams@flsd.uscourts.gov and

              promptly thereafter filing a joint stipulation of dismissal.

          DONE AND ORDERED in chambers in Miami, Florida, this 7th day of May, 2020.
Case 1:20-cv-22153-KMW Document 19 Entered on FLSD Docket 08/10/2020 Page 9 of 10




                                                ATTACHMENT A

                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                 Case No. XX-XXXXX-CIV-WILLIAMS

   PARTY NAME,

           Plaintiff(s),

   vs.

   PARTY NAME,

        Defendant(s).
   ___________________/

                                          [PARTY’S] WITNESS LIST

 PRESIDING JUDGE:                                           PLAINTIFF’S       DEFENDANT’S
                                                            ATTORNEY          ATTORNEY
 Hon. Kathleen M. Williams

 TRIAL DATE(S):                                             COURT REPORTER    COURTROOM DEPUTY


 PL      DEF   LIVE or BY    DIREC     CROS       ADDRESS       DESCRIPTION OF WITNESS      EXHIBIT(
 F.      .     DEPOSITI         T        S                                                  S)
 NO      NO.      ON          (est.)   (est.)
 .
Case 1:20-cv-22153-KMW Document 19 Entered on FLSD Docket 08/10/2020 Page 10 of 10




                                          ATTACHMENT B

                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                Case No. XX-XXXXX-CIV-WILLIAMS

   PARTY NAME,

           Plaintiff(s),

   vs.

   PARTY NAME,

        Defendant(s).
   ___________________/
                                      [PARTY’S] EXHIBIT LIST

 PRESIDING JUDGE:                                              PLAINTIFF’S      DEFENDANT’S
                                                               ATTORNEY         ATTORNEY
 Hon. Kathleen M. Williams

 TRIAL DATE(S):                                                COURT            COURTROOM
                                                               REPORTER         DEPUTY


 PLF.    DEF.    DATE        OBJECTIONS   MARKED   ADMITTED    DESCRIPTION OF EXHIBITS   WITNESS
 NO.     NO.    OFFERED
